DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2020/0235593) {Jang} (Fig. 16) in view of Jang (Para 0116) and further in view of Seyerle et al (US 2013/0038279).
Regarding claim 1, Jang teaches a wireless power transmission device for a vehicle, comprising: a wireless power transmission module (see Fig. 15 & 16) including at least one wireless power transmission antenna (see transmission antennas 111, Fig. 15 & 16) for transmitting wireless power, and a magnetic-field shielding sheet (see magnetic field shielding sheet 120; Fig. 16) disposed on one surface of the at least one wireless power transmission antenna; a heat dissipation case (see housing 150, Fig. 16) configured to discharge heat generated from a heat source, wherein the wireless power transmission module is coupled to one side of the heat dissipation case  and heat generated from the circuit boards is discharged to an outside of the wireless power transmission device through the heat dissipation case (see Fig. 15 & 16) and at least one circuit board (see 191, 192, Fig. 15 & 16) for driving the wireless power transmission module is embedded in the heat dissipation case (see 150, para 0130-0131, Fig. 16), wherein the heat dissipation case is formed of a metal material (copper or aluminum, para 0131) to absorb electromagnetic waves generated from the at least one circuit board; a heat dissipation plate (see 140, para 0112, Fig. 16) disposed between the wireless power transmission module heat generated from the wireless power transmission antennas is dissipated through the heat dissipation plate (see 130, Fig. 16) and the heat dissipation case (see 150, Fig. 16) and configured to dissipate heat generated from the at least one wireless power transmission antenna; a cover (see 160 Fig. 15 & Fig. 16) detachably coupled to the heat dissipation case (see 150 Fig. 15 and 16); and 
In (Fig. 16), Jang does not show an insulating layer disposed on one surface of the surface of the heart dissipating plate and configured to block transfer of heat dissipation plate and configured to block transfer of heat between the heat dissipation case and the heat dissipation plate.
Jang teaches in (see para 0116) that a heat dissipation plate may be attached to one surface of the magnetic field shielding sheet or one surface of a circuit board through an adhesive layer (not shown) including a heat-conductive component referred to by the examiner as an insulating layer and at least one assembling hole through which a fastening member passes may be formed to pass through the heat-dissipating member and wherein as transfer of heat between the heat dissipation plate and the heat dissipation case is prevented due to the insulating layer 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate an adhesive layer or insulating layer in the vicinity of a circuit board (see 191 or 192, Fig. 16) to protect the circuit board from excess heat and to avoid destroying circuit components.
Jang teaches based on the modification of (Fig. 16) which includes the insulating layer as taught by (see para 0116, Fig. 16) that the insulating layer would then be between the heat dissipation plate (see 140, Fig. 16) and heat dissipation case (see 150, Fig. 16) wherein the circuit board is between the heat dissipation plate and the case thus avoiding contact with each other.  
Furthermore, the  limitation where wherein the insulating layer is disposed between the heat dissipation plate and the at least one circuit board and is configured to block transfer of heat between the heat dissipation plate and the at least one circuit board is taught by the modification of Fig. 16 in light of (see para 0116, Fig. 16) when the insulating layer is coupled to the circuit board thus the insulating layer can be said to be between the heat dissipating unit (see 140, Fig. 16) and at least one of the circuit board (see 191 or 192, Fig. 16) and is configured to block transfer of heat between the heat dissipation plate (see 140, Fig. 1) and the at least one circuit board (see 191 or 192, Fig. 16) based on its properties of being a heat insulating material. 
Jang teaches a heat dissipating case (see 150, Fig. 16) but fails to a ground cable connecting the case and a body of a vehicle to each other, wherein the heat dissipation case includes a fastening hole to which an end of the ground cable is fastened so that the electromagnetic waves absorbed by the heat dissipation case can be transferred to the body of the vehicle through the ground cable.
However, Seyerle in the field of wireless power charging systems within vehicles teaches a ground cable (see 39, Fig. 7 & 8) connecting a case and a body of a vehicle to each other (via cable 34, Fig. 7 & 8), wherein the case includes a fastening hole to which an end of the ground cable is fastened so that the electromagnetic waves absorbed by the heat dissipation case can be transferred to the body of the vehicle through the ground cable (Fig. 7 & 8; para 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jang with the teachings of Seyerle so that excess current or voltage or electromagnetic waves absorbed by the case can be transferred to the body of the vehicle through the ground cable or grounded in order to reduce or prevent excessive current or voltage from damaging electronic devices or to avoid shocking a user when in contact with the charger.
Regarding claim 3, the combination teaches wherein the heat dissipation plate is formed of a metal material and is in the form of a plate (see para 0112, Fig. 16; Jang).
Regarding claim 4, the combination teaches wherein the heat dissipation plate is fixed onto one surface of the heat dissipation case via a fastening member (see 147 para 0116; Fig. 16; Jang).
Regarding claim 5, the combination teaches the heat dissipation plate includes at least one of copper and aluminum (see para 0112; Jang).
Regarding claim 8, the combination teaches wherein the heat dissipation case further comprises a heat dissipation coating layer applied onto an outer surface thereof (see para 0134; Jang).
Regarding claim 9, the combination teaches wherein the at least one wireless power transmission antenna is a coil member (see wireless power transmission antennas 111, Fig. 16; Jang).
Regarding claim 10, the combination teaches wherein the coil member is a flat coil (see wireless power transmission antennas 111, Fig 16 planar coil, para 0121 & 0123; Jang).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jang, in view of Seyerle et al, and further in view of  Hayashi (US 2017/0308188). 
Regarding claim 2, The combination teaches wireless power transmission device for a vehicle with an insulating layer.
	The combination fails to teach that the insulating layer is any one of an insulating sheet containing hollow silica particles, a nanofiber web with fine pores, and a coating layer formed by coating at least one surface of the heat dissipation plate with a heat reflection material.
However, Hayashi in the field of  wireless powered devices or electronic devices (see abstract, para 0013) teaches wherein a circuit board can be shielded or protected by an insulation layer. Furthermore, the insulating layer can be hollow silica particles or a nanofiber web with fine pores (see para 0013, 0055, 0057, 0058). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Hayashi by insulating the circuit board with either of the disclosed elements taught by Hayashi for heat transfer inhibition to protect the circuit board, to improve performance and provide excellent heat insulation.  

Response to Arguments
Applicant’s arguments, see pages 4-7, filed 11/28/2022, have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges the that combination does not disclose the new amendments, the examiner respectfully disagrees. 
Applicants general arguments discuses that the placement of the items is different as presented in the new limitation and cannot be achieved by the combination of record.  However, applicants amendments merely recite function that is routine and apparent to one of ordinary skill in the art without an inventive step. The combination presented above accomplishes the same goal as applicant without departing from the scope of applicants claimed invention as currently presented. All of the items are present in the combination and have similar functions and would operate in a similar manner. Any differences would flow naturally and without an inventive step nor novelty. If applicant is only arguing the placement of the already present items the it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
This Rejection is made Final. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        December 3, 2022